Case: 3:19-cr-00008-CVG-R|\/| Document #: 17-1 Filed: 03/28/19 Page 1 of 4

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

 

 

UNITED STATES OF AMERICA,

Plaintiff,
v. CASE NO. 3:19~cr-00008-CVG-RM
DAVID WIKEL,

Defendant.

/
AMENDED AFFIDAVIT

State of Florida )

County of Palm Beach )

BEFORE ME, the undersigned authority, appeared DAVID WIKEL, who is personally
known to me, and who first being duly sworn on oath deposes and says:

l. My name is David Wikel. I am over the age of 18, and I am competent to
provide an Affldavit. All information contained herein is based upon my personal
knowledge

2. l am currently President of Therma Seal Roof Systems, LLC, a Florida

corporation, located at l421 Oglethorpe Road, West Palm Beach, FL 334()5.

3. l am currently charged by Information in the above-captioned case with a
violation of Title 4l, U.S.C. § 8702 - providing kickbacks related to the costs of the
Ron De Lugo Federal Building roof replacement and retrofitting.

4. l was President of Therma Seal Roof Systems, LLC in 2014 in reference to
the roof replacement and retrofit of the Ron De Lugo Federal Building, Charlotte
Amalie, USVI. Therma Seal Roof Systems, LLC was the sub-contractor, and the

General Contractor was Schneider Electric, 1650 W. Crosby Road, Carrolton, TX “
75006. Schneider Electric’s representative/contact and the individual that I dealt

with was Bhaskar Patel.

Case: 3:19-cr-00008-CVG-R|\/| Document #: 17-1 Filed: 03/28/19 Page 2 of 4

Affidavit of David Wikel

5. I do hereby affirm, and l am respectfully concerned about the extent of bias
and/or prejudice, or an appearance of impartiality against me and Therma Seal Roof
Systems, LLC, by the Honorable Curtis V. Gomez, the District Court Judge who
will be presiding in this case.

6. The facts and matters upon which my beliefs are based are as follows:

A. Therma Seal Roof Systems, LLC, as noted in paragraph 4, was
chosen by Schneider Electric to do and perform roofing installation at the
Ron de Lugo Federal Building (STT) at 5500 Veterans Drive, Charlotte
Amalie, St. Thomas, USVI 00801 in 2015. The scope of the work was to
replace and retrofit the entire roof with the exception of the existing flat
decks.

B. The project was started on March 15, 2014, and there came a time
when l was advised by Schneider that the Chief Judge (Curtis V. Gomez)
was not happy with Therma Seal Roofing Systems, LLC, because of the
noise created during the work days in the scope of Therma Seal placing and
retrofitting the roof on the Federal Courthouse. Originally after the job had
started, Judge Gomez stopped the work and precluded us from working on
Wednesdays when the court was in session. Judge Gomez then stopped all
work on the project for a period and, when we were permitted to return, we
were required to work nights after 6:00 p.m. and on weekends.

C. In reviewing the discovery that my attorney received from the
government, there was a statement from Bhaskar Patel, page 30 of the
Memorandum of lnterview (conducted by SA Williarn Nelson on July 6,
2017). lt reads as follows:

PATEL Stated, “We’d do the bottles,” with FNU Hernandez,
Director, GSA Region 2 (Caribbean). He said they had been
working together on a GSA ESPC at the St. Thomas Federal Court
House where the Chief Judge was not happy with SCHNEIDER
and barred them from the facility. So, PATEL said he got together
with Hernandez and bought Hernandez dinner He said Hernandez
talked to the judge who agreed to allow SCHNEIDER to return to
the building, though they were restricted from “piling after ll:00
PM.” (Bottles is a restaurant in St. Thomas at that time.)

Affidavit of David Wikel

Case: 3:19-cr-00008-CVG-R|\/| Document #: 17-1 Filed: 03/28/19 Page 3 of 4

D. Because Judge Gomez refused to permit the workers to work during
the daytime, there Were cost overruns and the roofing and retrofit took an
additional three months to complete. There were delays in the completion
of the Courthouse and it was not completed on the due date of July 3, 2014
as outlined in the contract. The work was was not completed until October
10, 2014 when the final as built drawings were submitted . There were also
several times during the project where we were informed by Cesar Cortez
and/or and Greg Rosario of Schneider Electric that leaks had occurred not

only in the courthouse but in Judge’s personal chambers related to the
retrofit.

E. In September, 2017, I understand that the roof and building of the
Federal Courthouse in St. Thomas was severely damaged and nearly
demolished by Hurricane Maria. It is my further understanding that the
Courthouse had to be rebuilt along with a new roof which took nearly ten
(10) months to complete.

F. As a Defendant in the above case before the Honorable Judge
Gomez, l am deeply concerned about the bias and appearance of
impartiality by the Judge when hearing a case regarding alleged kickbacks
involving the retrofitting and roofing of the Federal Courthouse where the
Judge has sat on the bench for years. In my mind, the Courthouse
represents a building that is as important to the Judge as his own home, and
he was disturbed and inconvenienced during the construction process to the
extent that he halted work during Court hours for both the prime contractor,
Schneider Electric, and my company, Therma Seal. Thus, I sincerely
believe there is bias and an appearance of an underlying prejudice that has
to be on the mind of the Judge. Further, after the storms in 2017 adding
further disruption and irritation to the Court, I am concerned that the Judge
will be prejudiced by the perceived quality of the work completed by
Therma Seal Roof Systerns, LLC in 2015 (as it appears the roof may not
have held up through the force of the storm). Moreover, the crime with
which l am accused is for paying kickbacks to obtain and maintain a
contract for construction on the federal building which the government
contends resulted in an increased and unjustified cost for the work.

G. I respectfully believe that all of the above matters must be
ingrained in the mind of Judge Gomez to the extent that it would impede his
impartiality in my case before him. It is my further belief that the Judge
should recuse himself, and a new Judge should be assigned to hear any
further proceedings in my case.

H. All of the above matters above are based upon my personal

Case: 3:19-cr-00008-CVG-R|\/| Document #: 17-1 Filed: 03/28/19 Page 4 of 4

knowledge and belief and summarized with the understanding that l would
have all due respect for the Judge if this were any other case not involving

work completed by me and/or my company on a building so directly
connected to the Judge.

Affidavit of David Wikel

FURTHER AFFIANT SAYETH NAUGHT.

 

 

DAVID WIKEL

 

President,
Sworn to and subscribed before me this Therma Seal Roofing Systems, LLC
>Z¢"* day of !@MC;/, 2019
Notary Public, Sta §{f Florida j ' l Notary Pubnsc shr;$e:monda
My Commission xpires: `“ . l _ ‘ w\i`;i$n:ss§nce 1557 798

 

Expires 02/14!2022

